DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2022 has been considered by the examiner and made of record in the application file.

Response to Arguments
Applicant’s arguments filed on 8/11/2022 with respect to claims 1, 11, 21, and 30 on page 8-10, and remaining dependent claims of 2-10, 12-20, and 22-29 on page 10 have been fully considered but are not persuasive.	Applicant argues on page 9 that nothing in Wang et al. (US 2018/0160298 A1) “discloses or suggest that the request sent by the UE 110 identifies whether the UE 110's support for the capability in the first coverage mode is different than the UE 110's support for the capability in the second coverage mode. Similarly, nothing has been found in Wang that discloses or suggests that the request identifies whether the UE 110's support for the capability in the first coverage mode is the same as the UE 110's support for the capability in the second coverage mode”.  The examiner respectfully disagrees.	As indicated on page 4 of the OA of 5/16/2022, Wang teaches the UE capability information identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode (switching between coverage modes; para. 12, during normal operations, UE operates as Cat-1+, during enhanced coverage, UE operates as Cat-M; para. 67, initiate TAU procedure when UE determines change in coverage mode and TAU procedure informs network that UE will be operating in different mode (identifies "whether" different by: modes are different); para. 82 lines 15-18 and para. 83 lines 15-18 and para. 88, TAU request includes "UE radio capability information needed" IE; para. 68 and para. 70, where “whether” involves a stated or implied alternative) or identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode (switching between coverage modes; para. 12, during normal operations, UE operates as Cat-1+, during enhanced coverage, UE operates as Cat-M; para. 67, initiate TAU procedure when UE determines change in coverage mode and TAU procedure informs network that UE will be operating in different mode (identifies "whether" same by: modes are not same); para. 82 lines 15-18 and para. 83 lines 15-18 and para. 88, TAU request includes "UE radio capability information needed" IE; para. 68 and para. 70, where “whether” involves a stated or implied alternative).  Stated another way:  the UE informs the network that the UE will be operating in a different coverage mode (a current mode will be changed) and initiates TAU procedure (transmits TAU request including “UE radio capability information needed”) to do so; accordingly, the TAU procedure informs the network that UE operation as Cat-1+ (first mode/capabilities) will be changed to Cat-M (second mode/capabilities), or conversely that UE operation as Cat-M (second mode/capabilities) will be changed to Cat-1+ (first mode/capabilities), and identifies that these modes/capabilities are different/not the same since the TAU procedure is described in Wang as “The TAU procedure will inform LTE network 210 that UE 110 will be operating in a changed device mode from the previous RRC connected state” in cited para. 82.  Accordingly, the citations of Wang teach the limitation of the UE capability information identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode or identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-12, 14, 17-23, and 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2018/0160298 A1) hereinafter Wang.
	Regarding claim 1, Wang teaches a method of wireless communication of a user equipment (UE) (Fig. 1, Fig. 3), comprising: establishing, by the UE, a connection with a base station (UE 110 attaches to network via base station 120; para. 70 and Fig. 2); and sending, by the UE to the base station, UE capability information in response to a trigger (when cell reselection is triggered from normal coverage to enhanced coverage, UE sends tracking area update (TAU) request to network via base station and TAU request includes "UE radio capability information needed" information element (IE) including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed, step M805; Fig. 8 and para. 88), wherein the UE capability information is based on a UE support for a capability in a first coverage mode and a UE support for the capability in a second coverage mode (capability includes UE support for Cat-1+/normal coverage and Cat-M1/enhanced coverage; para. 18 and para. 70), and wherein the UE capability information identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode (switching between coverage modes; para. 12, during normal operations, UE operates as Cat-1+, during enhanced coverage, UE operates as Cat-M; para. 67, initiate TAU procedure when UE determines change in coverage mode and TAU procedure informs network that UE will be operating in different mode (identifies "whether" different by: modes are different); para. 82 lines 15-18 and para. 83 lines 15-18 and para. 88, TAU request includes "UE radio capability information needed" IE; para. 68 and para. 70, where “whether” involves a stated or implied alternative, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode (switching between coverage modes; para. 12, during normal operations, UE operates as Cat-1+, during enhanced coverage, UE operates as Cat-M; para. 67, initiate TAU procedure when UE determines change in coverage mode and TAU procedure informs network that UE will be operating in different mode (identifies "whether" same by: modes are not same); para. 82 lines 15-18 and para. 83 lines 15-18 and para. 88, TAU request includes "UE radio capability information needed" IE; para. 68 and para. 70, where “whether” involves a stated or implied alternative).
	Regarding claim 2, Wang further teaches wherein the first coverage mode is a non-coverage enhanced mode (capability includes UE support for Cat-1+/normal coverage; para. 18 and para. 70) and the second coverage mode is a coverage enhanced mode (capability includes UE support for Cat-M1/enhanced coverage; para. 18 and para. 70).
	Regarding claim 4, Wang further teaches switching from the first coverage mode to the second coverage mode (UE switches modes when UE moves from normal coverage cell to enhanced coverage cell; para. 70), wherein the trigger includes the switching from the first coverage mode to the second coverage mode (UE sends TAU request when UE switches modes due to cell reselection and UE moves from normal coverage cell to enhanced coverage cell; para. 70). 
	Regarding claim 7, Wang further teaches wherein the connection is a Radio Resource Control (RRC) connection (UE in normal / enhanced mode in an RRC connected state; para. 69).
	Regarding claim 8, Wang further teaches wherein the UE capability information identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are different by: different), step M805; Fig. 8 and para. 88).
	Regarding claim 9, Wang further teaches wherein the UE capability information identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are same by: not same), step M805; Fig. 8 and para. 88).
	Regarding claim 10, Wang further teaches wherein the UE capability information identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are different by: different), step M805; Fig. 8 and para. 88, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are same by: not same), step M805; Fig. 8 and para. 88).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1, including memory, processor (memory 330, processor 320, instructions; Fig. 3 and para. 38-39 and para. 46).
	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
	Regarding claim 20, Wang further teaches wherein the capability information of the UE identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are different by: different), step M805; Fig. 8 and para. 88) and identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are same by: not same), step M805; Fig. 8 and para. 88).

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 1.
	Regarding claim 22, Wang further teaches wherein the first coverage mode is a non-coverage enhanced mode (capability includes Cat-1+/normal coverage; para. 18 and para. 70, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) and the second coverage mode is a coverage enhanced mode (capability includes Cat-M1/enhanced coverage; para. 18 and para. 70), or wherein the first coverage mode is a first coverage enhanced mode and the second coverage mode is a second coverage enhanced mode.
	Regarding claim 23, Wang further teaches means for switching from the first coverage mode to the second coverage mode (memory 330, processor 320, instructions; Fig. 3 and para. 38-39 and para. 46, UE switches modes when UE moves from normal coverage cell to enhanced coverage cell; para. 70), wherein the trigger includes the switching from the first coverage mode to the second coverage mode (UE sends TAU request when UE switches modes due to cell reselection and UE moves from normal coverage cell to enhanced coverage cell; para. 70).
	Regarding claim 26, Wang further teaches wherein the connection is a Radio Resource Control (RRC) connection (UE in normal / enhanced mode in an RRC connected state; para. 69).
	Regarding claim 27, Wang further teaches wherein the capability information of the UE identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are different by: different), step M805; Fig. 8 and para. 88).
	Regarding claim 28, Wang further teaches wherein the capability information of the UE identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are same by: not same), step M805; Fig. 8 and para. 88).
	Regarding claim 29, Wang further teaches wherein the capability information of the UE identifies whether the UE support for the capability in the first coverage mode is different than the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are different by: different), step M805; Fig. 8 and para. 88, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or identifies whether the UE support for the capability in the first coverage mode is the same as the UE support for the capability in the second coverage mode (when cell reselection is triggered, UE sends TAU request to network via base station and TAU request includes "UE radio capability information needed" IE including appropriate UE capability; para. 68 and para. 70, TAU request indicates whether UE radio capability information update is needed (identifies "whether" capabilities are same by: not same), step M805; Fig. 8 and para. 88).

	Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 1, including a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one processor of a UE (memory 330, processor 320, instructions; Fig. 3 and para. 38-39 and para. 46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 5, 13, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Futaki (US 2017/0238302 A1) hereinafter Futaki.
	Regarding claim 3, Wang teaches the limitation of previous claim 1.	Wang does not explicitly disclose wherein the first coverage mode is a first coverage enhanced mode and the second coverage mode is a second coverage enhanced mode.
	However, in the same field of endeavor, Futaki teaches wherein the first coverage mode is a first coverage enhanced mode and the second coverage mode is a second coverage enhanced mode (different operations for multiple enhanced coverage mode (ECM) levels, level of ECM is determined; para. 98).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Futaki to the system of Wang, where Wang ’s improving coverage (para. 01 and para. 11) along with Futaki’s enabling delay tolerant access including in EC mode (para. 07) improves network resource usage by delaying transmission of delay tolerant applications with EC and rejecting connection requests by delay tolerant access when a BS is overloaded.
	Regarding claim 5, Wang teaches the limitation of previous claim 4.	Wang does not explicitly disclose Wang does not explicitly disclose receiving, by the UE, a signal from the base station; and determining, by the UE, a property of the signal, wherein the switching from the first coverage mode to the second coverage mode is based on the property of the signal.
	However, in the same field of endeavor, Futaki teaches receiving, by the UE, a signal from the base station (UE acquires radio quality of downlink (DL) reference signal (RS) for reference signal received power (RSRP) / reference signal reception quality (RSRQ); para. 92-95 and para. 100, Fig. 1 showing UE 12 and BS 13); and determining, by the UE, a property of the signal (UE acquires DL radio quality including  RSRP/RSRQ; para. 92-95 and para. 100), wherein the switching from the first coverage mode to the second coverage mode is based on the property of the signal (UE determines necessity of ECM based on radio quality; para. 66, UE determines necessity after connection establishment; para. 97, UE executes ECM after determination (switching from first to second coverage mode); para. 104).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Futaki to the system of Wang, where Wang ’s improving coverage (para. 01 and para. 11) along with Futaki’s enabling delay tolerant access including in EC mode (para. 07) improves network resource usage by delaying transmission of delay tolerant applications with EC and rejecting connection requests by delay tolerant access when a BS is overloaded.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.

	Regarding claim 24, Wang teaches the limitation of previous claim 23.	Wang does not explicitly disclose means for receiving a signal from the base station; and means for determining a property of the signal, wherein the means for switching from the first coverage mode to the second coverage mode is configured to switch from the first coverage mode to the second coverage mode based on the property of the signal.
	However, in the same field of endeavor, Futaki teaches means for receiving a signal from the base station (controller 112; Fig. 7, controller and memory; para. 147-148, UE acquires radio quality of downlink (DL) reference signal (RS) for reference signal received power (RSRP) / reference signal reception quality (RSRQ); para. 92-95 and para. 100, Fig. 1 showing UE 12 and BS 13); and means for determining a property of the signal (controller 112; Fig. 7, controller and memory; para. 147-148, UE acquires DL radio quality including  RSRP/RSRQ; para. 92-95 and para. 100), wherein the means for switching from the first coverage mode to the second coverage mode is configured to switch from the first coverage mode to the second coverage mode based on the property of the signal (controller 112; Fig. 7, controller and memory; para. 147-148, UE determines necessity of ECM based on radio quality; para. 66, UE determines necessity after connection establishment; para. 97, UE executes ECM after determination (switching from first to second coverage mode); para. 104).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Futaki to the system of Wang, where Wang ’s improving coverage (para. 01 and para. 11) along with Futaki’s enabling delay tolerant access including in EC mode (para. 07) improves network resource usage by delaying transmission of delay tolerant applications with EC and rejecting connection requests by delay tolerant access when a BS is overloaded.

Claim 6, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Su et al. (US 2018/0070282 A1, all citations are supported by US Provisional Application No. 62/384890, filed 9/8/2016) hereinafter Su.
	Regarding claim 6, Wang teaches the limitation of previous claim 1.	Wang further teaches switching from the first coverage mode to the second coverage mode (UE sends TAU request when UE switches modes due to cell reselection and UE moves from normal coverage cell to enhanced coverage cell; para. 70).
	Wang does not explicitly disclose receiving, by the UE, a UE capability request from the base station based on switching from the first coverage mode to the second coverage mode, wherein the trigger includes the receipt of the UE capability request.
	However, in the same field of endeavor, Su teaches receiving, by the UE, a UE capability request from the base station based on switching from the first coverage mode to the second coverage mode (serving cell (BS) advertises supported coverage modes in master information blocks (MIB) / system information block (SIB), UE determines radio conditions of reference signal from serving cell, UE triggers serving cell to provide normal/extended coverage mode and UE adjusts to operate in corresponding normal/extended coverage mode based on coverage characteristics/parameters in MIB/SIB (UE receives MIB/SIB as UE capability request to determine what coverage mode to operate in to match with and request from serving cell); para. 70-73), wherein the trigger includes the receipt of the UE capability request (UE uses coverage information in MIB/SIB to determine to perform TAU procedure (TAU procedure initiated/triggered by receipt of MIB/SIB) to update mobility management entity (MME) / eNodeB (BS) of coverage mode of UE; para. 130).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Su to the system of Wang, where Wang ’s improving coverage (para. 01 and para. 11) along with Su’s adapting to conditions (para. 08-09) improves user experience by reducing power consumption.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.

	Regarding claim 25, Wang teaches the limitation of previous claim 21.	Wang further teaches means for switching from the first coverage mode to the second coverage mode (memory 330 processor 320; Fig. 3 and para. 38-39, UE sends TAU request when UE switches modes due to cell reselection and UE moves from normal coverage cell to enhanced coverage cell; para. 70).
	Wang does not explicitly disclose means for receiving a capability request from the base station based on switching from the first coverage mode to the second coverage mode, wherein the trigger includes the receipt of the capability request.
	However, in the same field of endeavor, Su teaches means for receiving a capability request from the base station based on switching from the first coverage mode to the second coverage mode (memory 306 processor 302; Fig. 3 and para. 49, serving cell (BS) advertises supported coverage modes in master information blocks (MIB) / system information block (SIB), UE determines radio conditions of reference signal from serving cell, UE triggers serving cell to provide normal/extended coverage mode and UE adjusts to operate in corresponding normal/extended coverage mode based on coverage characteristics/parameters in MIB/SIB (UE receives MIB/SIB as UE capability request to determine what coverage mode to operate in to match with and request from serving cell); para. 70-73), wherein the trigger includes the receipt of the capability request (UE uses coverage information in MIB/SIB to determine to perform TAU procedure (TAU procedure initiated/triggered by receipt of MIB/SIB) to update mobility management entity (MME) / eNodeB (BS) of coverage mode of UE; para. 130).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Su to the system of Wang, where Wang ’s improving coverage (para. 01 and para. 11) along with Su’s adapting to conditions (para. 08-09) improves user experience by reducing power consumption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Quan et al. (US 2019/0200212 A1) discloses a method for reporting user equipment capability information and apparatus.
	Ouchi et al. (US 2018/0041857 A1) discloses a terminal device, base station device, and method.	Ljung et al. (US 2020/0022081 A1) discloses a wake-up signal with reconfigurable sequence design.
	Thangarasa  et al. (US 2016/0330676 A1) discloses cell search for D2D enabled UEs in out of network coverage.

	US Provisional Application No. 62/384890 (Su) is included in the instant OA.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474